DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment dated, July 1, 2021, has been entered.  Claims 1-4, 6-15, and 18 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed April 30, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 9, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Svedman (WO 2008/043067 A2), located in applicant’s IDS, further in view of Hutchinson (US 2015/0105718 A1).
Regarding claim 1(subject to the 112(b) rejection above), Svedman discloses an appliance for healing wound tissue by means of negative-pressure therapy of wounds on a human or animal body (Paragraph [1039] describes an appliance for healing a wound by means of negative-pressure therapy on a human as illustrated in Figs. 1 and 6) in which, a substance is delivered to a wound bed (Paragraphs [1031]-[1032] discloses a fluid supply (treatment fluid 4 to a pad 2 covering a wound; Fig. 1) and in which fluid are aspirated from the wound bed by means of negative pressure (Paragraph [1063] discloses suction pressure is applied at the drainage port was at -50 mmHg; Fig 1 illustrates patient 1, and a pad 2 sealed to a wound site, a drainage port 12, a tube 13, a pump 14 and a canister 15, further disclosed in paragraph [1032]), said appliance having 
a suction pump housing (surrounding suction pump 14 and canister 15 in Fig. 1, and the base illustrated in Fig. 12 including computer 60, control panel 61, loudspeaker 62, and telemetric unit 63, as examples; disclosed in paragraph [1046]), with a suction pump (suction 
a fluid collection container for collecting the aspirated fluids (fluid canister 15; illustrated in Figs. 1 and 15; disclosed in paragraph [1032] ); a first measuring device (a load sensor 59 connected to a computer 60; illustrated in Fig. 12; disclosed in paragraph [1046]) for determining the quantity of the aspirated fluids (Paragraph [1017] states "An apparatus and method of allowing detection and warning of bleeding from a wound treated by suctioning comprising a computer with a scale, which measures serially the weight of the fluid sucked off the wound into an immobilized canister, and gives warning when the rate of fluid formation increases beyond that measured prior to bleeding"); 
a second measuring device (a fluid rate controlling device 9 and pressure sensors on tube 8 as examples; illustrated in Fig.1, disclosed in paragraphs [1032], [1035] and [1070]; paragraph [1038] teaches pressure sensors on tube 8) for determining the quantity of the substance delivered to the wound bed (Paragraph [1009] describes the use of pressure sensors to achieve reliably a standardized combination of continuous therapeutic fluid supply with warning of impending dressing pore blockage. Paragraph [1016] states “When using the dressing to supply nutrients for tissue regeneration, the rates of fluid transport and suctioning in the scaffold can be reduced to low levels to leave diffusional and cellular processes undisturbed. This is accomplished either by avoiding or minimizing hydrostatic pressure or pump head (to a level just sufficient to overcome both supply tube and open pore or tissue scaffold flow resistance) and applying concomitantly weak suction at the drainage port. In this latter situation more complex monitoring may be included.”  Paragraph [1032] states “This bag [4] connects by its outlet 6 to a fluid rate controlling device 9 and injection port 10 before connecting with the supply port 11 of the dressing 2.”  Paragraph [1035] discloses administering fluid from a fluid bag and "reading of the drip rate" under negative pressure and states “The tube is fitted either with a roller clamp 9 or other mechanically or electrically operated device for controlling the flow rate.” Paragraph [1070] states “The apparatus can further comprise at least a drop-sensitive sensor for assessing flow rate”, which is the electronic version of a fluid rate controlling device 9.  These methods taught by Svedman are used for determining the quantity of the substance delivered to the wound bed, or body.); and
a control unit (computer 60 and control panel 61; illustrated in Fig. 12; disclosed in paragraph [1047]) which is connectable to the first measuring device (a load sensor 59 connected to a computer 60; illustrated in Fig. 12; disclosed in paragraph [1046])  and to the second measuring device (a fluid rate controlling device 9 and pressure sensors on tube 8 as examples; illustrated in Fig.1, disclosed in paragraphs [1032], [1035] and [1070]; paragraph [1038] teaches pressure sensors on tube 8) and which is configured to determine a difference between the quantity of the aspirated fluids and the quantity of the delivered substance.  Svedman is silent regarding the claim limitation the control unit is configured to determine a difference between the quantity of the aspirated fluids and the quantity of the delivered substance. 
In a similar art, Hutchinson teaches therapy delivery systems including fluid instillation and removal using reduced pressure. The Abstract teaches the treatment-fluid collector part of the Hutchinson device receives a treatment fluid and a recruited fluid from the tissue site.  A recruited-fluid determination unit may be coupled to the treatment-fluid collector to determine a volume of the recruited fluid from the patient.  Para [0042] states “To monitor fluid removal, the treatment fluid is collected at the treatment-fluid collector 114 and analyzed to determine the amount of additional fluid, or recruited fluid, supplied from the patient’s body.  In one embodiment, a simple scale is used to determine the weight of the outbound fluid which is compared to the weight of the inbound treatment fluid to compute the weight of the recruited fluid, i.e., the difference.”  Para [0043]-[0045] teach how a treatment controller 122 and a microprocessor 136 use (or process) the weight information collected.  Specifically, para [0043] states “The removed fluid’s (treatment fluid and recruited fluid) characteristics can be used in a feedback loop by the treatment controller 122 to automatically adjust the inbound treatment fluid in terms of flow rate, temperature, or other variables to control the amount of fluid recruited.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the control unit of Svedman’s appliance for wound healing to determine the difference between the quantity of aspirated fluids and the quantity of the delivered substance to control the amount of fluid at a wound site as taught by Hutchinson in para [0043].
Regarding claim 2 (subject to the 112(b) rejection above), dependent from claim 1 (as modified above), Svedman discloses the claim limitation wherein the appliance is designed for intermittent aspiration of the fluids (paragraphs [1040], [1077] and [1078] teaches intermittent aspiration of fluids).  
Regarding claim 3 (subject to the 112(b) rejection above), dependent from claim 2 (as modified above) Svedman discloses wherein the intermittent aspiration has a periodicity that is coordinated with the periodicity of the likewise intermittent delivery of the substance (paragraphs [1040], [1077] and [1078] disclose a cycle of steps including a step of intermittent aspiration and a step of intermittent delivery of the substance that are coordinated and periodic).  
Regarding claim 4 (subject to the 112(b) rejection above), dependent from claim 1 (as modified above), Svedman implies the claim limitation moreover having a control unit (computer 60 and control panel 61; illustrated in Fig. 12; disclosed in paragraph [1047]) which is connectable to the first measuring device (a load sensor 59 connected to a computer 60; illustrated in Fig. 12; disclosed in paragraph allow detection and adaption to a pump-related pressure disturbance. Computerized alarms concerning start/stop, occlusion, overflow and air-leak conditions may be applied. Known pressure and/or ultrasonic transducers or optical sensors may be used. A drip-sensing device may be attached to drip chamber 7. A timer-activated clamp may allow the fluid supply tube of a drip set to open and close at user-defined intervals, and a timer may control the start-stop function of the suction pump.”  Paragraph [1082] states “In another embodiments, a method for detecting bleeding from a wound during continuous suctioning treatment, comprises: determining the baseline rate and variability of therapeutic fluid formation over time based on measurements of net weights of fluid in the canister at 2-5 min intervals; determining of the minimal rate of fluid formed in addition to said baseline rate which is to be considered as a sign of bleeding, and feeding this information to the computer; making the computer subtract incoming rates of fluid formation from baseline serially, and giving an audible, visual and telemetric alarm once bleeding is detected.  When the alarm rings the pump will be turned off by a human or electronically.”
In a similar art, Hutchinson teaches therapy delivery systems including fluid instillation and removal.  The Abstract states the treatment-fluid collector part of the Hutchinson device receives a to determine the weight of the outbound fluid which is compared to the weight of the inbound treatment fluid to compute the weight of the recruited fluid, i.e., the difference.”  Para [0043]-[0045] teach how a treatment controller 122 and a microprocessor 136 use, or process, the weight information collected.  Specifically, para [0043] states “The removed fluid’s (treatment fluid and recruited fluid) characteristics can be used in a feedback loop by the treatment controller 122 to automatically adjust the inbound treatment fluid in terms of flow rate, temperature, or other variables to control the amount of fluid recruited.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the to modify the control unit of Svedman’s appliance for healing wound tissue to control the suction pump on the basis of the quantity of the aspirated fluids determined by the first measuring device and/or on the basis of the quantity of the delivered substance determined by the second  measuring device to control the amount of fluid at a wound site as taught by Hutchinson in para [0043].
Regarding claim 6 (subject to the 112(b) rejection above), dependent from Claim 1 (as modified above), Svedman implies, but is silent, regarding the claim limitation wherein the control unit (computer 60 and control panel 61; illustrated in Fig. 12; disclosed in paragraph [1047]) is configured to control the suction pump on the basis of this determined difference.  Paragraph [1038] states “In special situations, in particular associated with low-flow tissue culturing applications using pressure pumps, monitoring of detection and adaption to a pump-related pressure disturbance. Computerized alarms concerning start/stop, occlusion, overflow and air-leak conditions may be applied. Known pressure and/or ultrasonic transducers or optical sensors may be used. A drip-sensing device may be attached to drip chamber 7. A timer-activated clamp may allow the fluid supply tube of a drip set to open and close at user-defined intervals, and a timer may control the start-stop function of the suction pump.“ The Svedman device is designed so that the control unit (computer 60 and control panel 61) controls the suction pump based on differences in pressure, weight or other criteria for which there are sensors for monitoring, detecting.  A computer is used for determining the quantity of the aspirated fluids and the quantity of the delivered substance based on weight, flow, or drip.
In a similar art, Hutchinson teaches therapy delivery systems including fluid instillation and removal.  The Abstract states the treatment-fluid collector part of the Hutchinson device receives a treatment fluid and a recruited fluid from the tissue site.  A recruited-fluid determination unit may be coupled to the treatment-fluid collector to determine a volume of the recruited fluid from the patient.  Para [0042] states “To monitor fluid removal, the treatment fluid is collected at the treatment-fluid collector 114 and analyzed to determine the amount of additional fluid, or recruited fluid, supplied from the patient’s body.  In one embodiment, a simple scale is used to determine the weight of the outbound fluid which is compared to the weight of the inbound treatment fluid to compute the weight of the recruited fluid, i.e., the difference.”  Para [0043]-[0045] teach how a treatment controller 122 and a microprocessor 136 use, or process, the weight information collected.  Specifically, para [0043] states “The removed fluid’s (treatment fluid and recruited fluid) characteristics can be used in a feedback loop 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the to modify the control unit of Svedman’s appliance for healing wound tissue to control the suction pump on the basis of this determined difference to control the amount of fluid at a wound site as taught by Hutchinson in para [0043].
Regarding claim 7 (subject to the 112(b) rejection above), dependent from claim 1 (as modified above), Svedman discloses the claim limitation wherein the control unit (computer 60 and control panel 61; illustrated in Fig. 12; disclosed in paragraph [1047]) is arranged inside or on the suction pump housing (suction pump 14 and fluid collection canister 15 illustrated in Fig. 1; fluid collection canister 15, computer 60, control panel 61, are  illustrated in Fig. 12 within a housing of the suction pump 14 and fluid collection canister 15; elements disclosed in paragraph [1046]). 
Regarding claim 9 (subject to the 112(b) rejection above), dependent from Claim 4 (as modified above), Svedman discloses the claim limitation wherein both the control unit (computer 60 and control panel 61; illustrated in Figs. 1 and 12) and also the second measuring device (a fluid rate controlling device 9 and pressure sensors on tube 8, as examples; illustrated in Fig.1, disclosed in paragraphs [1032], [1035] and [1070]; paragraph [1038] teaches pressure sensors on tube 8) are arranged inside or on the suction pump housing.  Paragraph [1047] teaches the control unit is located in the suction pump housing surrounding suction pump 14 and canister 5 as illustrated in Fig. 12. Svedman teaches the second measuring device (fluid rate controlling device 9 or pressure sensors on tube 8 is arranged “on the suction pump” by being attached by tubes 13 and flexible supply tube 8 as illustrated in Fig. 1. 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a weight sensor (load sensor 59 connected to a computer 60) as a second measuring device for purpose of determining the quantity of the substance delivered to the human body by measuring the weight of the fluid collection container by weight sensor (load sensor 59) as taught by Svedman wherein the second measuring device would be located in the suction pump housing.
Regarding claim 10 (subject to the 112(b) rejection above), dependent from Claim 1 (as modified above), Svedman discloses a second measuring device (a fluid rate controlling device 9 and pressure sensors on tube 8 as examples; illustrated in Fig.1, disclosed in paragraphs [1032], [1035] and [1070]; paragraph [1038] teaches pressure sensors on tube 8) but is silent regarding the claim limitation “has a drop counter, a weight sensor, a capacitive filling level sensor or a flow meter.  
However, Svedman discloses a weight sensor (load sensor 59) as a first measuring device. Specifically, a load sensor 59 connected to a computer 60; illustrated in Fig. 12; disclosed in paragraph [1046].  Paragraph [0147] states “The scale 59 may be operated by a 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a weight sensor (load sensor 59 connected to a computer 60) as a second measuring device for purpose of determining the quantity of the substance delivered to the human body by measuring the weight of the fluid collection container by weight sensor (load sensor 59) as taught by Svedman.
Regarding claim 11 (subject to the 112(b) rejection above), dependent from Claim 1 (as modified above, Svedman discloses wherein the suction pump housing (suction pump 14 and canister 15; Fig.1; disclosed in paragraph [1032]) has a holder for holding a container (Paragraph [1032] states “The suction pump 14 may be fixed to the base 17, pole 18 or rest 5 by means of a screw, clamp, or elastic strap.”; illustrated in Fig. 1) with the substance to be delivered (Paragraph [1032] states “ The means for accomplishing fluid flow comprises a pliable bag filled with treatment fluid 4 which is placed on rest 5”), and wherein the second measuring device has a weight sensor mounted on the suction pump housing for the purpose of determining the weight bearing on the holder (Svedman is silent regarding this claim) .  
However, Svedman discloses a weight sensor (load sensor 59) as a first measuring device. Specifically, a load sensor 59 connected to a computer 60; illustrated in Fig. 12; disclosed in paragraph [1046].  Paragraph [0147] states “The scale 59 may be operated by a load cell according to the state of the art. The computer 60 measures the weight of fluid in the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a weight sensor (load sensor 59 connected to a computer 60) as a second measuring device for purpose of determining the quantity of the substance delivered to the human body by measuring the weight of the fluid collection container bearing on the holder using a weight sensor (load sensor 59) mounted on a housing of a suction pump as taught by Svedman.
Regarding claim 14 (subject to the 112(b) rejection above), dependent from Claim 1 (as modified above), Svedman discloses the claim limitation wherein the first measuring device (a load sensor 59 connected to a computer 60; illustrated in Fig. 12; disclosed in paragraph [1046]) has one of a capacitive filling level sensor or a weight sensor (a load sensor 59 connected to a computer 60) for determining the quantity of the fluids collected in the fluid collection container (canister 15; Fig. 1; disclosed in paragraph [1032]).
Regarding claim 15 (subject to the 112(b) rejection above), dependent from claim 1 (as modified above), Svedman discloses the claim limitation moreover having a control unit (computer 60 and control panel 61; illustrated in Fig. 12; disclosed in paragraph [1047]) which is connectable to the first measuring device (a load sensor 59 connected to a computer 60; illustrated in Fig. 12; disclosed in paragraph [1046]) and to the second measuring device (a fluid rate controlling device 9 and pressure sensors on tube 8 as examples; illustrated in Fig.1, disclosed in paragraphs [1032], [1035], and [1070]; paragraph [1038] teaches pressure sensors on tube 8). 

In a similar art, Hutchinson teaches therapy delivery systems including fluid instillation and removal using reduced pressure.  The Abstract states the treatment-fluid collector of the Hutchinson device receives a treatment fluid and a recruited fluid from the tissue site.  A recruited-fluid determination unit may be coupled to the treatment-fluid collector to determine a volume of the recruited fluid from the patient.  Para [0042] states “To monitor fluid removal, the treatment fluid is collected at the treatment-fluid collector 114 and analyzed to determine the amount of additional fluid, or recruited fluid, supplied from the patient’s body.  In one embodiment, a simple scale is used to determine the weight of the outbound fluid which is compared to the weight of the inbound treatment fluid to compute the weight of the recruited fluid, i.e., the difference.”  Para [0043]-[0045] teach how a treatment controller 122 and a microprocessor 136 use, or process, the weight information collected.  Specifically, para [0043] states “The removed fluid’s (treatment fluid and recruited fluid) characteristics 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the control unit of Svedman’s appliance for healing wound tissue to control the substance delivery on the basis of the quantity of the aspirated fluids determined by the first measuring device and/or on the basis of the quantity of the delivered substance determined by the second measuring device for the purpose of controlling the amount of fluid at a wound site as taught by Hutchinson in para [0043].
Regarding claim 18 (subject to the 112(b) rejection above), dependent from Claim 1 (as modified above), Svedman discloses the claim limitation wherein the aspirated fluids comprise an exudate and the delivered substance. Paragraphs [1044] teaches the characteristics of pad 2 placed on the wound 40 and states “Passage by diffusion of all relevant nutrients and growth substances is obligatory throughout the regenerative process, and cell and vascular structures will have to be accommodated as they develop. The scaffold may thus include a range of more narrow pores which allow passage of molecules including peptides and proteins, as well as a range of wider pores allowing passage of cells, and this pore ratio may vary with the degree of tissue development. Antibacterial substances, analgesics, enzymes, growth factors, growth media and cells, including stem cells, fetal cells and genes, may be supplied.” Paragraph [1045] teaches passage of fluid through the scaffold should be determined mainly by diffusion and suction. .  
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Svedman (WO 2008/043067 A2), in view of Hutchinson (US 2015/0105718 A1), further in view of Locke (US 2016/0325028 A1)).
Regarding claim 12 (subject to the 112(b) rejection above), dependent from Claim 1 (as modified above), Svedman discloses moreover having, a pump, but not a peristaltic pump, arranged in or on the suction pump housing, or having a head of a peristaltic pump which head is arranged in or on the fluid collection container, the peristaltic pump serving to deliver the substance to the human or animal body. Svedman teaches in paragraph [1072] the pump serves to deliver the substance to the human or animal body. Paragraph 1079 states “In yet another embodiment, a method for regenerative treatment allowing artificial circulation to a tissue scaffold, comprises: eliminating hydrostatic pressure by positioning the fluid bag at a level just sufficient to overcome supply tube, porous pad and/or scaffold flow resistance; controlling fluid supply rate by interposing a pump in the supply line” but Svedman does not describe this pump as a peristaltic pump.
However, Locke teaches wound debridement by irrigation with ultrasonically activated microbubbles, a treatment that takes place at a tissue site and applying negative pressure.  Paragraph [0029] teaches “The fluid source 117 may be housed within or used in conjunction with other components to facilitate movement of a fluid. The fluid source 117 may be a fluid pump, for example a peristaltic pump.”  

Regarding claim 13 (subject to the 112(b) rejection above), dependent from Claim 12 (as modified above), Svedman discloses the claim limitation wherein the second measuring device (a fluid rate controlling device 9 and pressure sensors on tube 8 as examples; illustrated in Fig.1, disclosed in paragraphs [1032], [1035] and [1070]; paragraph [1038] teaches pressure sensors on tube 8) is designed to determine the quantity of the delivered substance on the basis of the suction pump capacity and/or on the basis of the pump energy 3Application No.: 16/473,958Docket No.: 32454/MAG0117 that is output by the peristaltic pump during a certain period of time (A suction pump having a great pump capacity if set to a high pressure setting would result in a  greater number of drips per unit of time.  The increased drip rate, caused by higher pressure as a result of capacity, will be measured by fluid rate controlling device 9 which would be sensed by the computer 60 and illustrated on control panel 61. The rate of drips per unit time is used to determine the quantity of the substance delivered to the body). Specifically, paragraph [1035] discloses administering fluid from a fluid bag and "reading of the drip rate" under negative pressure.  The Svedman second measuring device is designed to determine the quantity of the delivered substance on the basis of the suction pump capacity.
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Svedman (WO 2008/043067 A2), in view of Hutchinson (US 2015/0105718 A1), further in view of Topaz (WO 2009/141820)).
a fluid rate controlling device 9 and injection port 10 before connecting with the supply port 11 of the dressing 2.  Paragraph [1035] discloses administering fluid from a fluid bag and "reading of the drip rate" under negative pressure and states “The tube is fitted either with a roller clamp 9 or other mechanically or electrically operated device for controlling the flow rate”. Paragraph [1070] states “The apparatus can further comprise at least a drop-sensitive sensor for assessing flow rate”, which is the electronic version of a fluid rate controlling device 9.  For a sensor to work it must be connected by cable or wirelessly to a computer.  
In a similar art, Topaz teaches wound healing devices where negative pressure is applied to wounds and uses wireless communications to communicate between some of the parts of the device.  Specifically, paragraph [0086] states “The low voltage/low current connections to a microprocessor may be structured with anything from a simple electrical conductor bundle connected to a power source same as the negative pressure source. In the alternative, the low power electronics (LEDs and photo detector) of the device could be locally powered (as by an wireless signal communication could be structured between the detector device (acting essentially as a remote blood sensor) and the signal processing instrumentation containing the microprocessor which controls the application of negative pressure.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to connect a microprocessor/computer to detecting/sensing components for communication with the signal processing instrumentation containing the microprocessor to control the application of negative pressure as taught by Topaz. 
Response to Arguments
Applicant's arguments filed on July 1, 2021 have been fully considered.  Regarding the more narrow amended claims, Applicant’s argument is found persuasive.  Applicant has amended claims 1, 4, 6, and 15 by deleting the term “designed” and inserting the more narrow term “configured” as it relates to the steps performed by the control unit.  Applicant amended claim 1 to include the elements of claim 5, after deleting the term “designed” from claim 5 and inserting the more narrow term “configured”.  As provided in the Non-final Office Action of April 30, 2021, Svedman disclosed all elements of original claim 5.  However, regarding the claim limitation “a control unit which is configured to determine a difference between the quantity of the aspirated fluids and the quantity of the delivered substance,” Svedman, as described above, does not explicitly state that the Svedman controller performs this step.  However, controllers configured to perform this step are well known in the art. As stated above, Hutchinson teaches a controller performing the configured step and in combination with the teachings of Svedman render obvious the claimed invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GREGORY J FEULNER/               Examiner, Art Unit 3781

/NICHOLAS J WEISS/               Supervisory Patent Examiner, Art Unit 3781